DETAILED ACTION

After-final Amendment 
Acknowledgment and entry is made of After-final Amendment filed August 5, 2022.  Claim 39 is canceled.  Claims 1-10, 26-32 and 34-38 are pending.

Allowable Subject Matter
Claims 1-10, 26-32 and 34-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a luminaire comprising: a housing; at least one waveguide comprising first and second opposite waveguide ends, a coupling portion disposed at the first waveguide end, and a light emitting portion disposed between the first and second waveguide ends, the light emitting portion facing a first direction; at least one LED element disposed within the housing adjacent the coupling portion of the at least one waveguide, wherein the at least one waveguide provides a first illumination pattern and the at least one waveguide is interchangeable with at least one other waveguide that provides a second illumination pattern; and an optical waveguide having an interior surface, an exterior light emission surface and a coupling surface, the optical waveguide surrounding at least a portion of the housing that faces the first direction such that the interior surface faces the portion of the housing and the light emission surface is exposed, wherein a portion of light is emitted by the light emitting portion into the optical waveguide via the coupling surface and the exterior light emission surface develops a glowing appearance along the housing.  The best prior art of record, Parker, discloses the claimed invention but fails to teach or suggest that the optical waveguide 112 surround at least a portion of the housing that faces the first direction such that the interior surface faces the portion of the housing and light emission surface is exposed, wherein a portion of light is emitted by the light emitting portion into the optical waveguide via the coupling surface and the exterior light emission surface develops a glowing appearance along the housing.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 26, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a troffer style luminaire comprising: a troffer housing defining an interior recess and having a top panel, a first side panel, and a second side panel where the second side panel is opposed to the first side panel, the troffer housing being configured to be mounted in a ceiling, wherein the top panel defines a reflective surface; a first plurality of LEDs extending along at least a portion of the first side panel; a second plurality of LEDs extending along at least a portion of the second side panel; at least one first waveguide receiving light from the first plurality of LEDs, the at least one first waveguide extending from the first side panel such that the at least one first waveguide extends substantially horizontally below the top panel when the troffer housing is mounted in the ceiling; and at least one second waveguide receiving light from the second plurality of LEDs, the at least one second waveguide extending from the second side panel such that the at least one second waveguide extends substantially horizontally below the top panel when the troffer housing is mounted in the ceiling, wherein the at least one first waveguide and the at least one second waveguide are spaced from the reflective surface to define a space therebetween.  The best prior art of record, Grigore, discloses the claimed invention but fails to teach first and second panels (Examiner does not interpret grippers 400 to be panels), nor does Grigore specifically teach that the at least one first waveguide and the at least one second waveguide be spaced from the reflective surface of the top panel to define a space therebetween.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 27-30 are allowable in that they are dependent on, and further limit claim 26.
Regarding claim 31, a troffer housing defining an interior recess having a first side and a second side where the second side is opposed to the first side, the troffer housing being configured to be mounted in a ceiling, wherein the troffer housing defines a reflective surface; a plurality of first waveguides arranged in a side-by-side manner extending from the first side such that the plurality of first waveguides extend substantially horizontally when the troffer housing is mounted in the ceiling; a plurality of second waveguides arranged in a side-by-side manner extending from the second side such that the plurality of second waveguides extend substantially horizontally when the troffer housing is mounted in the ceiling, wherein the plurality of first waveguides and the plurality of second waveguides are spaced from one another to define a space therebetween and at least a portion of light emitted by the plurality of first waveguides and the plurality of second waveguides is reflected off of the reflective surface; and a plurality of first LEDs optically coupled to the plurality of first waveguides and a plurality of second LEDs optically coupled to the plurality of second waveguides.  The best prior art of record, Grigore, discloses the claimed invention but fails to teach that the plurality of first and second waveguides be spaced from one another to define a space therebetween.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 32 and 34-38 are allowable in that they are dependent on, and further limit claim 31.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875